DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1. 	Claims 1, 3-9 and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawasaki (9,230,144).
	As to claim 1: Kawasaki teaches a hose assembly for a hydraulic system (figure 2), the hose assembly comprising:
 	a first hose (14A) configured to fluidly couple a pump (12) with a hydraulic actuator (column 7, lines 7-32, the “hydraulic motor”, being actuated explained in claim 7) using a first port (the meeting between 30A, 11A), wherein the first hose comprises a first electronic device configured to provide identification information for the first hose (30A);
 	a second hose configured to fluidly couple the hydraulic actuator with a hydraulic return component using a second port, wherein the second hose comprises a second electronic device configured to provide identification information for the second hose; and (repeated at 11B, 14B, 20B, 30B, etc, and the generation marked C in figure 3)
 	a controller (figure 3, 200, 211-213) configured to:
receive a first connection signal using the identification information for the first hose and a second connection signal using the identification information for the second hose (15A, 15B communicating with 30A-30C);
determine that the first hose has fluidly coupled using the first port based on the first connection signal; and
 	determine that the second hose has fluidly coupled using the second port based on the second connection signal (as explained in figures 9, 10, the controller iteratively powers and interrogates the connected hoses based on the connection signal, including a disconnection detector which indicates disconnection, column 13, lines 4-48, column 16, lines 12-48).
	As to claim 3: Kawasaki teaches a hydraulic manifold, the hydraulic manifold comprising the first port and the second port; or the hydraulic actuator comprising the first port and the second port (figure 2 showing this setup); wherein 
 	the first port is configured to allow fluid to flow from the pump to the hydraulic actuator (column 7, lines 7-32); and 
 	wherein the second port is configured to allow the fluid to flow from the hydraulic actuator to the hydraulic return component (column 5, lines 27-51).
	As to claim 4: Kawasaki teaches that the first transmitter and the first electronic device communicate via passive tag radio-frequency identification (RFID), active tag RFID, near-field communication (NFC), near-field magnetic induction (NFMJ), Bluetooth, or Wi-Fi (column 10, lines 37-53).
	As to claim 5: Kawasaki teaches that the first transmitter and the first electronic device communicate via passive tag radio-frequency identification (RFID), active tag RFID, near-field communication (NFC), near-field magnetic induction (NFMJ), Bluetooth, or Wi-Fi (figure 8). 
	As to claim 6: Kawasaki teaches that the first electronic device is a passive RFID tag and the first transmitter comprises an active RFID reader configured to read the passive RFID tag to determine the identification information for the first hose (figure 8, column 10, lines 37-53).
	As to claim 7: Kawasaki teaches that the controller is further configured to provide a notification of the connection fault to a monitoring device of the hydraulic system (figure 9, STP1->STP3).
	As to claim 8: Kawasaki teaches a method of determining faults in a hydraulic system, the method comprising:
 	receive identification information and connection information for a first hose based on a first receiver on the first hose, the first hose configured to fluidly couple a pump with a hydraulic actuator using a first port;
 	receive identification information and connection information for a second hose based on a second receiver on the second hose, the second hose configured to fluidly couple the hydraulic actuator with a hydraulic return component using a second port (as shown in the rejections of claim 1);
determine a connection fault based on at least one of the identification information and connection information for the first hose and the identification information and connection information for the second hose (column 11, first paragraph); and
provide a notification of the connection fault to a monitoring device of the hydraulic system (column 11, lines 41-57).
 	As to claim 9: Kawasaki teaches that wherein receiving identification information and connection information for the first hose comprises:
 	receiving identification information that identifies a type, a manufacture, a functionality, or a configuration of the first hose (column 6, lines 26-38); and

receiving connection information that identifies a port that the first hose uses to fluidly couple the pump (column 11, first paragraph).
As to claim 13: Kawasaki teaches that wherein receiving identification information and connection information for the first hose comprises receiving identification information and connection information via passive tag radio-frequency identification (RFID), active tag RFID, near-field communication (NFC), near-field magnetic induction (NFMJ), Bluetooth, or Wi-Fi (figure 8, column 10, lines 37-53).
As to claim 14: Kawasaki teaches that receiving identification information and connection information for the first hose comprises receiving receive identification information and connection information via a passive RFID tag coupled to the first hose and an active RFID reader proximate to the first port, the active RFID reader configured to read the passive RFID tag to determine the identification information for the first hose (figure 8, column 10, lines 37-53).
 	As to claim 15: Kawasaki teaches determining a connection fault based on at least one of the identification information and connection information comprises determining that the first hose has disconnected from the first port (column 6, lines 26-38); and
 	providing a notification of the connection fault comprises providing an indication of the first hose being disconnected from the first port to the monitoring device (column 11, lines 41-57).

	Allowable Subject Matter
Claims 2, 10-12 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not fairly teach or suggest the limitations of claim 2, specifically that the internal operation of the hydraulic manifold to fluidly couple the pump with the hydraulic actuator using the first hose is adjusted, and fluidly coupling the hydraulic actuator with the hydraulic return component of the second hose, in view of all other limitations present in the claims.
The prior art teaches automatically identified hoses being connected to hydraulic pump ports, and those pump ports detecting an error in the connection, or the prevention of the connection altogether.
Buca (2018/0293551) teaches that hydraulic hoses connected to fittings are automatically scanned for repair issues.  Caldwell (2018/0245609) teaches a hydraulic motor/pump system which identifies faults. Kawasaki (9,230,144) teaches hydraulic pumps which scan for proper voltage and identification.  Bianco (2015/0186837) teaches a smart hose which determines if the connection is incorrect, then flashes a red LED to indicate this.  Keast (2010/0102974) teaches a diagnostic system for a fluid power system to preempt component failure.  Wiens (2002/0183975) teaches an alarm which sounds which a hose is attached to an incorrect port.
These references all sound an alert which an improper connection is made, or they stop operation is an improper connection is detected.  Examiner does not find expressed in the art that the hydraulic hose operation is automatically modified to invert the operation of the port to match the hose when an error is detected.
Blunier (2020/0060066) expresses the limitations of claim 16, but is commonly owned, and does not qualify as prior art.
Claims 2 and 10-12 are objected to for the same reasons as discussed above.  Claims 17-20 depend upon claim 16, and are therefore also objected to.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov



/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876